DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 57-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calhoun (US 5437754, previously cited) in view of Eilers et al (US 2012/0000135, previously cited) and further in view of Xueling (CN 101885164, previously cited).
Regarding claim 57, Calhoun teaches a coated abrasive article comprising a coated abrasive having a plurality of discontinuous abrasive areas (94; fig 2) and adjacent open areas (93) arranged in a pattern on a flexible (col 10, lines 53-55) planar backing (92), wherein each 
Regarding claim 58, Calhoun, as modified, teaches all the elements of claim 57 as described above. Calhoun further teaches each of the abrasive areas comprises a width in a range from 1mm to 10cm (described col 6, lines 56-60; width of 3000 micrometers equal to 3mm, which is within the claimed range). 
Regarding claim 59, Calhoun, as modified, teaches all the elements of claim 57 as described above. While Calhoun does not teach a specific number of abrasive areas, the number of abrasive areas clearly effects the total open area. Specifically, Calhoun teaches the number of abrasives (related to size, spacing and density described in col 6, line 49-col 7, line 7) has a direct effect on cut rate, flexibility and tool life. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.05 II). Further, applicant has provided no showing of criticality to the claimed range. Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to make the number of abrasive areas in the tool within the claimed range in order to achieve the predictable result of forming a tool with a desired cut rate, flexibility and tool life as taught by Calhoun.
Regarding claim 60, Calhoun, as modified, teaches all the elements of claim 59 as described above. Xueling further teaches the divergence angle is 137.508 degrees (see rejection of claim 57 above). 
Regarding claim 61, Calhoun, as modified, teaches all the elements of claim 60 as described above. Claim 61 narrows the previously claimed open area discussed in the rejection of claim 57. The range of claim 61 is therefore rendered obvious for reasons substantially similar as described in claim 57 above.  
Regarding claim 62, Calhoun, as modified, teaches all the elements of claim 61 as described above. Xueling further teaches at least 80% of the abrasive areas conform to equation 1 (see fig 1 of Xueling, all the abrasive areas conform to the equation).
Regarding claim 63, Calhoun, as modified, teaches all the elements of claim 62 as described above. Xueling further teaches the divergence angle is 137.508 degrees (see rejection of claim 57 above). 
Regarding claim 64, Calhoun, as modified, teaches all the elements of claim 63 as described above. Claim 64 narrows the previously claimed open area discussed in the rejection of claim 57. The range of claim 64 is therefore rendered obvious for reasons substantially similar as described in claim 57 above.
Regarding claim 65, Calhoun, as modified, teaches all the elements of claim 64 as described above. Xueling further teaches at least 90% of the abrasive areas conform to equation 1 (see fig 1 of Xueling, all the abrasive areas conform to the equation).
Regarding claim 66, Calhoun, as modified, teaches all the elements of claim 57 as described above. Xueling further teaches the pattern has a number of clockwise spirals and a number of counterclockwise spirals (fig 1) and the number of counterclockwise spirals are Fibonacci numbers or multiples of Fibonacci numbers (this is an inherent property of the spiral 
Regarding claim 67, Calhoun, as modified, teaches all the elements of claim 57 as described above. Xueling further teaches the pattern emanates from a central point on the coated abrasive article and extends progressively farther away as it revolves around the central point, and wherein the central point is located at the center of the coated abrasive article (fig 1). 
Regarding claim 68, Calhoun, as modified, teaches all the elements of claim 57 as described above. Calhoun further teaches the coated abrasive article has the shape of a disc (col 11, lines 50-54).
Response to Arguments
Applicant's arguments filed 7 Jan 2022 have been fully considered but they are not persuasive. Regarding claim 57 and its dependents, applicant argues that Calhoun does not teach the abrasive grains adhered to a backing via a discontinuous make coat wherein the abrasives are partially exposed at the top of the make coat and extending through a continuous size coat. However, Calhoun as detailed in the rejection above, does teach the abrasive grains adhered to a backing via a discontinuous make coat, partially exposed in the top of the make coat, and including a continuous size coat. While Calhoun does not teach the grains extending through the size coat, this limitation is taught by Eilers. Regarding Eilers, applicant argues that Eilers does not teach abrasive grains adhered to a backing via a discontinuous make coat where the abrasive grains are partially exposed at the top of the make coat and extending through a continuous size coat. While Eilers is not specifically recited to teach the details of the make . 
Applicant further argues that it would not be obvious to use grains extending through a size coat in the article of Calhoun, as Calhoun forms the article using a method involving an abrasive slurry in which the abrasive grains can be at most flush with the make coat and therefore cannot extend past the size coat. Examiner respectfully disagrees, as Eilers clearly teaches a method of forming the article where the grains extend past the make coat and through the size coat (fig 3) by depositing the particles in the make coat after coating on the backing ([0065]). There is nothing in the prior art which precludes deposition of abrasive grains on the make coat of Calhoun such that they are exposed and extend through the size coat as taught by Calhoun. In addition, Eilers discloses that the configuration of having exposed abrasive grains is an alternative to the grains being fully encapsulated ([0032]), providing further evidence that these configurations are obvious variations of each other. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723